Citation Nr: 0931032	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-11 719	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1952 to September 1954. 

2.	On August 3, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Muskogee, that the appellant died in April 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


